DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 1 and 3 is/are objected to because of the following informalities:
At line 3 of claim 1, “valves, at” should be replaced with “valves, the at”.
At line 4 of claim 1, “motor, at” should be replaced with “motor, and the at”.
At line 2 of claim 3, “all air” should be replaced with “all of the air”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, at line 9, “at least one motor and pump disposed within the air supply block” renders the claim indefinite as the pump and motor are already recited earlier in the claim and it is unclear if the limitation is a double inclusion of an additional pump and motor or a further limitation to the already recited “at least one pump” and “at least one motor”.  Examiner further notes that the limitations of lines 9 and 10, if directed to the already recited pump and motor, do not appear to further limit the structure as lines 2-5 already recite the elements as being coupled and disposed within the air supply system block.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 5-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bohn et al. (US Publication 2017/0036505).
In regards to claim(s) 1 and 5-11, Bohn et al. discloses the claimed limitations including an air suspension system (Reference is made to Figures 1-2) comprising:
an air supply system block (5,6 or dash lines surrounding Figure 2) including one or more air spring valves (7; Reference is made to Paragraphs 0016-0020 or e.g. 103-105, 107-108, 110, 130; Reference is made to Paragraphs 0022-0024), at least one motor (3,102), at least one pump (2,101) coupled with the at least one motor, where the one or more air spring valves, the at least one motor, and the at least one pump coupled with the at least one motor (Reference is made to Figure 1 and Paragraphs 0016 and 0022) are disposed within the air supply system block, the air supply system block having a valve block housing;
fast down leveling valves (110 or 130) disposed within the air supply system block (Reference is made to Paragraph 0046);
the air supply system block pneumatically coupled with one or more air springs (111);
at least one reservoir (112) coupled with the air supply system block; and
further comprising air lines (Reference is made to Figures 1-3) extending from the air supply system block to the main reservoir and all air springs;
wherein the air suspension system is a closed air system (Reference is made to Paragraph 0042);
wherein the air suspension system is an open air system (Reference is made to elements 108, 113 and 114, Figure 2 and Paragraph 0022);
wherein the fast down leveling valves are entirely disposed within the air supply system block (Reference is made to Figures 2-4);
further comprising at least one ambiance valve (108) disposed within the air supply system block;
wherein the at least one ambiance valve exhausts to outside of the air supply system block (Reference is made to Paragraph 0022 and Figure 2);
further comprising one or more reversing valves (130 or 110) disposed within the air supply system block (Reference is made to Figure 2); and,
wherein the one or more reversing valves are coupled between the one or more air spring valves and the at least one motor and pump (Reference is made to Figures 1-4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bohn et al. (US Publication 2017/0036505).
In regards to claim(s) 2-4, Bohn et al. discloses the claimed limitations excluding wherein the at least one reservoir includes a main reservoir and a secondary reservoir; and,
further comprising a second air line pneumatically coupled between the air supply system block and the secondary reservoir.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the number of reservoirs and respective air lines, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art and furthermore, to include multiple reservoirs to fulfill the requisite capacity to perform the closed air supply operation (Reference is made to Paragraph 0046).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY J GOODEN JR whose telephone number is (571)272-5135. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Barry Gooden Jr./Primary Examiner, Art Unit 3616                                                                                                                                                                                                        
BARRY GOODEN JR
Primary Examiner
Art Unit 3616